                    Case 1:21-cv-00487-JMF Document 149 Filed 07/26/21 Page 1 of 1




                                                                                                               MARK S. SULLIVAN
                                                                                                                           Partner
                                                                                                                    (212) 415-9245
                                                                                                       sullivan.mark@dorsey.com


         July 26, 2021


          VIA ECF

          Hon. Jesse M. Furman
          United States District Judge
          United States District Court
          Southern District of New York
          40 Centre Street, Room 2202
          New York, NY 10007

                  Re:       Willis Re Inc., et al. v. Herriott, No. 21-cv-00487

         Dear Judge Furman:

                 We represent defendant Paul Herriott in the above-referenced matter and submit this
         letter-motion to request an adjournment of the pretrial conference scheduled for August 12,
         2021. See Dkt. No. 147. By way of explanation, I am scheduled to be in trial from August 10
         through August 24 in the matter of 16-cv-6313, Van Brunt-Piehler v. Absolute Software
         (W.D.N.Y.). My colleague, Joshua Colangelo-Bryan, is working on that matter as well.

                No prior request for an adjournment of the pretrial conference has been made. Plaintiffs
         do not object to this request. There are no other Court appearances currently scheduled.

                                                               Respectfully submitted,




                                                               Mark S. Sullivan

Application GRANTED. The conference currently scheduled for August 12, 2021 is
ADJOURNED to September 2, 2021 at 4:30 p.m. The Clerk of Court is directed to
terminate ECF No. 148.

SO ORDERED.



                                 July 26, 2021




                                     51 West 52nd Street | New York, NY | 10019‐6119 | T 212.415.9200 | F 212.953.7201 | dorsey.com
         4817-4050-6867\1
